698 N.W.2d 390 (2005)
472 Mich. 899-924
PEOPLE
v.
OLSZEWSKI.
No. 127607.
Supreme Court of Michigan.
June 24, 2005.
SC: 127607, COA: 247776.
On order of the Court, the application for leave to appeal the November 30, 2004 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. The application for leave to appeal and the application for leave to appeal as cross-appellant are held in ABEYANCE pending the evidentiary hearing ordered by the Court of Appeals. We DIRECT the Wayne County Circuit Court to conclude the evidentiary hearing and to forward its opinion and order to this Court within 90 days of this order.
We retain jurisdiction.